Citation Nr: 1803924	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  13-18 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a right foot disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel



INTRODUCTION

The Veteran served on active duty from June 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.    

In December 2017, the Veteran withdrew his request to appear before a member of the Board.  38 C.F.R. § 20.704(e).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he injured himself while stationed at Fort Knox.  See May 2012 notice of disagreement.  

The record contains service treatment records showing significant treatment for psychiatric problems and his discharge shows he was separated due to psychiatric disability.  Records of his complaint or treatment for other problems, to specifically include for his right foot, left foot and left shoulder, are not of record.  As such, the Board finds that it appears that his complete service treatment records are not currently associated with the claims file.  Upon remand, the AOJ should take appropriate steps to associate any outstanding service treatment records. 

Additionally, upon remand, the AOJ should afford the Veteran a VA examination to determine the nature, onset, and etiology of any bilateral foot disability or left shoulder disability found to be present.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examiner should address the February 2016 private medical opinion which states that the Veteran's "foot pain secondary to chronic stress reaction of metatarsals" is related to marching and running in service.        

The AOJ should afford the Veteran an additional opportunity to submit or identify pertinent medical treatment for the claimed disabilities. 
 
Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an additional opportunity to identify or submit any pertinent treatment records regarding the bilateral foot disabilities or the left shoulder disability.  

Identified treatment records should be sought.  Any negative response should be associated with the claims file. 

2.  Invite the Veteran to submit lay evidence from himself and other individuals who have first-hand knowledge, and/or where contemporaneously informed of any in-service injury to or symptoms of the feet or left shoulder.    

3.  Take appropriate steps to associate any outstanding service treatment records.  

Any negative response should be associated with the claims file.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any foot or left shoulder disability found to be present. 

(a) Identify any left and/or right foot disability found to be present. 

(b) Opine as to whether it is at least as likely as not that the identified foot disability(ies) had its onset in service or is otherwise related to service.  

The examiner should review and consider the February 2016 private medical opinion which states that the Veteran's foot pain is related to marching and running in service.  

In offering this impression, the examiner must acknowledge and consider any lay evidence relating to the onset and/or recurrence of right foot and/or left foot problems during and since service.

(c) Identify any left shoulder disability found to be present. 

(d) Opine as to whether it is at least as likely as not that the identified left shoulder disability(ies) had its onset in service or is otherwise related to service. 

In offering this impression, the examiner must acknowledge and consider any lay evidence relating to the onset and/or recurrence of left shoulder problems during and since service.

5.  Then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

